DETAILED ACTION

The Information Disclosure Statement(s) filed 02/28/2022 has/have been considered. Initialed copies of the Form(s) 1449 are enclosed herewith.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 5/25/2022 has been entered. Claims 1, 3, 5-10, 16, 18, and 20 have been amended. Claims 2 and 4 have been cancelled. Claims 21 and 22 have been added. Claims 1, 3, 5-22 remain pending in the application. Examiner appreciates the thorough explanation of the invention and amendments provided in the applicant’s response. Unfortunately, in amending the claims, antecedent issues arose in claims 3, 9, and 10 requiring a rejection under 35 U.S.C. § 112. Applicant’s amendments to the claims have overcome the rejection for claim 1 under 35 U.S.C. § 102. However, rejections for claim 1 and claim 16 under 35 U.S.C. § 103 still remain as explained below. 

Response to Arguments
Applicant's arguments filed 05/25/2022 pertaining to independent claims 1, 16, and 20 have been fully considered. Applicant’s arguments with respect to claim 20 have been considered but are moot as a new ground of rejection will be provided necessitated by the amendment. Examiner believes claims 1 and 16 deserve rejection under 35 U.S.C. § 103 for the following reasons:
Applicant asserts “Alber is not concerned with optimizing lift on the wings for a given flight segment.” 
According to the final paragraph of page 8 in Applicant’s remarks, applicant admits, “Generally, Alber discloses a tail-sitter aircraft and teaches collectively and/or independently controlling the fans thereof to effect movements of the aircraft in vertical and/or horizontal flight (pitch, yaw, roll).” Alber specifically teaches that the wings provide lift for horizontal, forward or cruise flight operations (¶[0031]). As such, any flight control operations made on Alber’s aircraft when in the horizontal, forward, or cruise configuration may be considered an optimization of lift as it pertains to the desired operation. For example, if Alber’s aircraft is flying in the horizontal configuration and the flight profile required a change in altitude, the lift on the wing would be optimized for the desired operation by using differential thrust to pitch the aircraft and change the angle of attack (as is specifically taught in ¶ [0035] of Alber). The same argument would hold true for any roll/yaw/take-off/landing configurations, as a reduction of lift on the wing would still be considered an optimization of lift relative to the desired flight profile and would be obvious to one of ordinary skill in the art prior to the effective filing date. For these reasons, Examiner believes that the current amendments for claims 1 and 16 deserve rejection under 35 U.S.C. § 103.


Claim Objections
Claim 6 objected to because of the following informalities:  Line 4 of claim 6 contains typographical error comprising a duplicate instance of the word “the”.  
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the one or more parameters" in lines 1 and 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Examiner will treat this claim on the merits as best understood. 
Claim 9 recites the limitations "a third operating point" and “a fourth operating point” in lines 12-14 of the claim.  There is insufficient antecedent basis for these limitations in the claim as no first and second operating point have been claimed. Examiner will treat this claim on the merits as best understood.
Claim 10 recites the limitation "a same fan speed as the second operating point" in lines 3 and 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim as no second operating point has been claimed. Examiner will treat this claim on the merits as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 5-10, 12-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Alber et al. (US 20170297699 A1).
Regarding claim 1, Alber teaches an aircraft (abstract, Figure 3), comprising: a wing having a top surface and a bottom surface (Figures 2-4); a suction fan array having one or more fans mounted to the wing, the one or more fans each being positioned primarily above the top surface of the wing (Figure 3 depicts fans mounted on the top surface of the wing, which appears to satisfy the defining limitation for suction fan in the disclosure); and a pressure fan array having one or more fans mounted to the wing (Figure 3), the one or more fans of the pressure fan array each being positioned primarily below the bottom surface of the wing (Figure 3); one or more controllable devices (¶ [0035]) teaches that the fans are controllable); and a computing system (¶ [0032] teaches the use of a flight control computer controlling various operations of the aircraft) having one or more memory devices and one or more processors (a computer is defined by the Oxford English Dictionary as “an electronic device (or system of devices) which is used to store, manipulate, and communicate information, perform complex calculations, or control or regulate other devices or machines, and is capable of receiving information (data) and of processing it in accordance with variable procedural instructions (programs or software)”. Memory devices allow the computer to store data, while processors allow the computer to process data in accordance with the provided instructions as is well known in the art), and wherein the one or more fans of the suction fan array are controllable independent of the one or more fans of the pressure fan array (¶ [0035]), and wherein the one or more fans of the suction fan array are controllable to a first fan speed and the one or more fans of the pressure fan array are controllable to a second fan speed (¶ [0035] teaches the use of differential thrust between top mounted fans 12 and 14 and bottom mounted fans 13 and 15 which is indicative of different fan speeds between the top and bottom fans), and the one or more processors being configured to: generate a control command based at least in part on a thrust demand and a flight segment of a flight of the aircraft (¶ [0035-0036]), the thrust demand being a request for a specific thrust output of a distributed propulsion system of the aircraft that includes the fans of the suction and pressure fan arrays (¶ [0035-0036]), and the control command indicating instructions for adjusting at least one of the first fan speed and the second fan speed (¶ [0035-0036]) to optimize a lift on the wing for the flight segment (see Examiner’s explanation in the Response to Arguments section); and cause the one or more controllable devices to adjust at least one of the first fan speed and the second fan speed based at least in part on the control command such that a pressure ratio of an air pressure below the wing to an air pressure above the top surface is changed  to optimize the lift (¶ [0035-0036]. While not explicitly stated by Alber, it is well known in the art that while Alber’s aircraft is in a horizontal configuration an increase in thrust will increase the velocity of fluid in the streamline over the wing’s airfoil thereby increasing the pressure in the streamline under the wing’s airfoil and decreasing the pressure in the streamline over the wing’s airfoil thereby generating lift). Alber fails to specifically teach the use of one or more sensors. However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to specify that Alber’s aircraft comprised a sensor, as Alber’s aircraft comprised a flight computer capable of making mid-flight course corrections as it pertained to thrust requirements (¶ [0032, 0035]) which is indicative of some device capable of sensing or recognizing a necessary deviation from a pre-determined flight profile.
Regarding claim 3, Alber teaches the invention discussed in claim 1, wherein the aircraft may alter the flight profile based on flight parameters including at least one of an altitude, a change in altitude, an attitude of the aircraft, an ambient pressure, and an airspeed (¶ [0035-0036] indicates that Alber’s aircraft is capable of flying vertically and horizontally which establishes control parameters for altitude and change of altitude for the aircraft. Alber also specifically mentions use of thrust commands to execute a mid-flight course correction. Per the thrust equation, a change in velocity would reflect a change in thrust).
Regarding claim 5, Alber teaches the invention discussed in claim 1, wherein in causing the one or more controllable devices to adjust at least one of the first fan speed and the second fan speed based at least in part on the control command, at least one of the first fan speed and the second fan speed is adjusted such that the pressure ratio is increased so that the lift on the wing is increased (As noted in the response to claims 1 and 3, Alber’s controls are capable of satisfying all physical limitations by independently providing increasing and decreasing thrust commands to the propellers. While not explicitly stated by Alber, it is well known in the art that in a horizontal configuration increasing the thrust will increase the velocity of fluid in the streamline over the wing’s airfoil thereby increasing the pressure in the streamline under the wing’s airfoil and decreasing the pressure in the streamline over the wing’s airfoil thereby generating lift. This is a fundamental premise of aerodynamics).
Regarding claim 6, Alber teaches the invention discussed in claim 5, wherein in causing the one or more controllable devices to adjust at least one of the first fan speed and the second fan speed based at least in part on the control command, the first fan speed is adjusted such that a velocity of an airflow streamline above the top surface of the wing is increased so that the pressure ratio is increased (As noted in the response to claims 1 and 3, Alber’s controls are capable of satisfying all physical limitations by independently providing increasing and decreasing thrust commands to the propellers. While not explicitly stated by Alber, it is well known in the art that in a horizontal configuration increasing the thrust will increase the velocity of fluid in the streamline over the wing’s airfoil thereby increasing the pressure in the streamline under the wing’s airfoil and decreasing the pressure in the streamline over the wing’s airfoil thereby generating lift. This is a fundamental premise of aerodynamics).
Regarding claim 7, Alber teaches the invention discussed in claim 5, wherein in causing the one or more controllable devices to adjust at least one of the first fan speed and the second fan speed based at least in part on the control command, the second fan speed is adjusted such that a velocity of an airflow streamline below the bottom surface of the wing is decreased so that the pressure ratio is increased (As noted in the response to claims 1 and 3, Alber’s controls are capable of satisfying all physical limitations by providing increasing and decreasing thrust commands to the propellers. While not explicitly stated by Alber, it is well known in the art that in a horizontal configuration increasing the thrust will increase the velocity of fluid in the streamline over the wing’s airfoil and a vortex will begin to form on the rear of the airfoil. In response to the vortex and in satisfying conservation of momentum, a flow begins to circulate around the airfoil which inhibits the velocity in the streamline under the airfoil thereby slowing it down. As the velocity over the top of the airfoil increases, the pressure decreases. As the velocity under the airfoil decreases, the pressure increases, and the result is a lifting force enacted on the airfoil. This is a fundamental premise of aerodynamics).  
Regarding claim 8, Alber teaches the invention discussed in claim 1, wherein in causing the one or more controllable devices to adjust at least one of the first fan speed and the second fan speed based at least in part on the control command, at least one of the first fan speed and the second fan speed is adjusted such that the pressure ratio is decreased so that the lift on the wing is decreased (As noted in the response to claims 1 and 3, Alber’s controls are capable of satisfying all physical limitations by providing increasing and decreasing thrust commands to the propellers. While not explicitly stated by Alber, it is well known in the art that in a horizontal configuration decreasing the thrust will decrease the velocity of fluid in the streamline over the wing’s airfoil. As the velocity over the top of the airfoil decreases, the pressure increases, thereby reducing lift. This is a fundamental premise of aerodynamics).
Regarding claim 9, Alber teaches the invention discussed in claim 1, wherein the wing is a first wing, and wherein the aircraft further comprises: a fuselage (Figure 3), the first wing extending outward from the fuselage (Figure 3); a second wing extending outward from the fuselage opposite the first wing (Figure 3), the second wing having a top surface and a bottom surface (Figure 3); a second suction fan array having one or more fans mounted to the second wing (Figure 3), the one or more fans of the second suction fan array each being positioned primarily above the top surface of the second wing (Figure 3); and a second pressure fan array having one or more fans mounted to the second wing (Figure 3), the one or more fans of the second pressure fan array each being positioned primarily below the bottom surface of the second wing (Figure 3), and wherein the one or more fans of the second suction fan array are controllable to a plurality of operating points and the one or more fans of the second pressure fan array are controllable to an operating point that is different than the suction fan array (¶ [0035-0036] teach that the top and bottom propellers, in addition to the first wing or second wing propellers may be collectively or independently controlled and adjusted with differential thrust to adjust roll, pitch, yaw, and lift).
Regarding claim 10, Alber teaches the invention discussed in claim 9, wherein the operating point of the second suction fan array is a third fan speed that is a same fan speed as the first fan speed and the operating point of the second pressure fan array is a fourth fan speed that is a same fan speed as the second fan speed (The responses to claims 1, 3, and 9 satisfy these limitations).
	Regarding claim 12, Alber teaches the invention discussed in claim 1, wherein the one or more fans of the suction fan array and the one or more fans of the pressure fan array each have fan blades that are rotatable forward of a leading edge of the wing (depicted in Figure 3).
	Regarding claim 13, Alber teaches the invention discussed in claim 1, except wherein the one or more fans of the suction fan array include at least three fans and the one or more fans of the pressure fan array include at least three fans. However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date to add an additional suction and pressure fan to the aircraft as a means of generating more thrust, since it has been held that mere duplication of working parts of an invention involves only routine skill in the art. See MPEP 2144.04 VI.
	Regarding claim 14, Alber teaches the invention discussed in claim 1, wherein the one or more fans of the suction fan array and the one or more fans of the pressure fan array each have an associated fan drive unit (¶ [0006 and 0033] of Alber teaches the aircraft includes at least one of a gas turbine engine, an electrical motor-generator and a hybrid engine to generate power to drive operations of the propellers), the fan drive units being electric machines operable in a drive mode in which a given one of the one or more fans is driven by the electric machine associated therewith (¶ [0006 and 0033] of Alber teaches the aircraft includes at least one of a gas turbine engine, an electrical motor-generator and a hybrid engine to generate power to drive operations of the propellers). Alber fails to specifically disclose a generator mode in which a given electric machine generates electrical power when the fan associated therewith is rotated. However, Alber does specifically note the capability of using an electrical motor-generator to generate power. It would have been obvious to one of ordinary skill in the art to modify Alber’s electrical motor-generator such that power is generated when the propellers are rotated, in order to provide an alternative means of emergency power in a manner similar to that found with Ram-Air Turbines, wing-mounted wind-turbines and other generators known in the art.
Regarding claim 15, Alber teaches the invention discussed in claim 1, wherein at least one of the one or more fans of the suction fan array and at least one of the one or more fans of the pressure fan array is positioned further toward a wing root than a wing tip of the wing and at least one of the one or more fans of the suction fan array and at least one of the one or more fans of the pressure fan array is positioned further toward the wing tip than the wing root of the wing. However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date to add a plurality of an additional suction and pressure fan (as noted in the response to claim 13). Further, it would have been obvious to one having ordinary skill in the art prior the effective filing date to arrange and rearrange the locations of the suction and pressure fans in order to optimize aerodynamic efficiency, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP 2144.04 VI.
	Regarding claim 16, Alber teaches operating an aircraft by rotating one or more fans of a suction fan array and one or more fans of a pressure fan array (¶ [0035]), the one or more fans of the suction fan array and the one or more fans of the pressure fan array each being mounted to a wing of the aircraft (Figure 3), the one or more fans of the suction fan array being positioned primarily above a top surface of the wing and the one or more fans of the pressure fan array each being positioned primarily below a bottom surface of the wing (Figure 3), wherein the one or more fans of the suction fan array are controllable to a first fan speed and the one or more fans of the pressure fan array are controllable to a second fan speed (¶ [0035] teaches the use of differential thrust between top mounted fans 12 and 14 and bottom mounted fans 13 and 15 which is indicative of different fan speeds between the top and bottom fans); receiving, by one or more computing devices of the aircraft (¶ [0035]), a thrust demand and one or more parameter values for one or more parameters associated with the aircraft (¶ [0032] teaches the use of a flight control computer controlling various operations of the aircraft. ¶ [0035] teaches control and execution of a mid-flight course correction which implies reception of parameter value or input requisite of deviating from a pre-determined flight profile); determining a flight segment of a flight of the aircraft based at least in part on the one or more parameter values (¶ [0035] teaches control and execution of a mid-flight course correction which implies reception of parameter value or input requisite of deviating from a pre-determined flight profile); generating, by the one or more computing devices, a control command based at least in part on the thrust demand and the flight segment (¶ [0032] teaches the use of a flight control computer controlling various operations of the aircraft. ¶ [0035] teaches control and execution of a mid-flight course correction which implies reception of parameter value or input requisite of deviating from a pre-determined flight profile), the control  command indicating instructions for adjusting at least one of the first fan speed and the second fan speed to optimize a lift on the wing for the flight segment (¶[0035-0036] indicate that differential thrust commands may be given to the propellers to adjust the roll, pitch, and yaw, and lift of the aircraft); and causing, by the one or more computing devices, one or more controllable devices of the aircraft to adjust at least one of a first operating point for the one or more fans of the suction fan array and a second operating point for the one or more fans of the pressure fan array based at least in part on the control command (¶ [0032] teaches the use of a flight control computer controlling various operations of the aircraft. ¶ [0035] teaches control and execution of a mid-flight course correction which implies reception of parameter value or input requisite of deviating from a pre-determined flight profile. ¶[0035-0036] indicate that differential thrust commands may be given to the propellers to adjust the roll, pitch, and yaw, and lift of the aircraft) so that a pressure ratio of an air pressure below the bottom surface of the wing to an air pressure above the top surface of the wing is changed to optimize the lift (see response to arguments section for explanation pertaining to optimization of lift).
	Regarding claim 17, Alber teaches the invention discussed in claim 16, wherein the one or more parameters include at least one of an altitude, a change in altitude, an attitude of the aircraft, an ambient pressure, and an airspeed (¶ [0035-0036] indicates that Alber’s aircraft is capable of flying vertically and horizontally which establishes control parameters for altitude and change of altitude for the aircraft. Alber also specifically mentions use of thrust commands to execute a mid-flight course correction. Per the thrust equation, a change in velocity would reflect a change in thrust).
	Regarding claim 18, Alber teaches the invention discussed in claim 17, wherein the second fan speed is different than the first fan speed (¶ [0035] teaches the use of differential thrust which is indicative of two different speeds).
	Regarding claim 19, Alber teaches the invention discussed in claim 17, wherein in causing the one or more controllable devices to adjust at least one of the first fan speed and the second fan speed based at least in part on the control command, the first fan speed is adjusted such that a velocity of an airflow streamline above the top surface of the wing is increased and the second fan speed is adjusted such that a velocity of an airflow streamline below the bottom surface of the wing is decreased so that the pressure ratio is increased (As noted in the responses to claims 1-8, Alber’s controls are capable of satisfying all physical limitations by providing increasing and decreasing thrust commands to the propellers. While not explicitly stated by Alber, it is well known in the art that in a horizontal configuration increasing the thrust will increase the velocity of fluid in the streamline over the wing’s airfoil thereby increasing the pressure in the streamline under the wing’s airfoil and decreasing the pressure in the streamline over the wing’s airfoil thereby generating lift. This is a fundamental premise of aerodynamics).
	Regarding claim 21, Alber teaches the invention discussed in claim 1, wherein the one or more fans of the suction fan array include at least three fans and the one or more fans of the pressure fan array include at least three fans (see response to claim 13), and wherein at least one of the at least three fans of the suction fan array and at least one of the at least three fans of the pressure fan array is positioned further toward a wing root than a wing tip of the wing (see response to claim 15), and wherein at least one of the at least three fans of the suction fan array and at least one of the at least three fans of the pressure fan array is positioned further toward the wing tip than the wing root of the wing (see response to claim 15).
	Regarding claim 22, Alber teaches the invention discussed in claim 1, wherein the flight segment is at least one of a takeoff, climb, descent, or approach flight segment (¶ [0031] teaches the use of VTOL, hover, horizontal, forward, and cruise flight operations. ¶ [0035] teaches the use of mid-flight course corrections pertaining to pitch, yaw, and roll which would satisfy climbing and descent flight limitations).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Alber et al. (US 20170297699 A1) in view of Sankrithi et al. (US 20140223884 A1).
Regarding claim 11, Alber teaches the invention discussed in claim 1, except wherein the one or more fans of the suction fan array and the one or more fans of the pressure fan array each have fan blades that are rotatable aft of a trailing edge of the wing. However, Sankrithi teaches an embodiment of a turbofan capable of aerodynamic suction or blowing (¶ [0073]) with fan blades that are rotatable aft of a trailing edge of the wing (as depicted in Figure 28). It would have been obvious to one ordinary skill in the art prior to the effective filing date to modify Alber’s propellers with Sankrithi’s turbofan as Sankrithi’s turbofan provides an ultra-efficient “green” design combining fuel efficiency and low-noise high bypass ratio fans (as taught by the abstract of Sankrithi). 

	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Alber et al. (US 20170297699 A1) in view of Knapp et al. (US 20160236790 A1).
	Regarding claim 20, Alber teaches rotating, by one or more fan drive units (¶ [0006, 0033, 0048]), one or more fans of a suction fan array (Figure 3), the one or more fans of the suction fan array each being mounted to a wing of the aircraft and being positioned primarily above a top surface of the wing (Figure 3); one or more fans of the pressure fan array each being mounted to the wing of the aircraft and each being positioned primarily below a bottom surface of the wing (Figure 3), wherein in windmilling one or more fans of the pressure fan array, the one or more fans of the pressure fan array are driven about their respective axes of rotation by incoming airflow so that one or more electric machines operatively coupled thereto output electrical power (see response to claim 14). Alber fails to teach windmilling one or more fans of the pressure fan array to slowdown the aircraft. However, use of windmilling propulsors as a form of regenerative braking while simultaneously generating power is well known in the art, as is demonstrated by ¶ [0209] of Knapp. It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Alber’s electrical motor-generator (¶ [0032]) such that power is generated when propellers are wind-milled as a form of regenerative braking, in order to provide an alternative means of emergency power in a manner similar to that found in ram-air turbines, wing mounted turbines, and other wing-mounted turbines known in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MICHAEL HESTON whose telephone number is (571)272-3099. The examiner can normally be reached M-Th 0600-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN MICHAEL HESTON/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644